NO. 12-19-00390-CV
                           IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


 IN RE:                                             §

 MICHAEL A. KENNEDY,                                §       ORIGINAL PROCEEDING

 RELATOR                                            §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Michael A. Kennedy, acting pro se, filed a writ of prohibition to complain of Denita Perry,
T. Stern, Courtney Rice, and E. Julye, all employees of the Texas Department of Criminal Justice,
on grounds that they committed acts of sexual misconduct and took his property. He further asks
this Court to order the Honorable Pam Foster Fletcher, Judge of the 349th District Court in
Anderson County, Texas to prohibit the complained of conduct.
       Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and
all other writs necessary to enforce the jurisdiction of the court. TEX. GOV’T CODE ANN.
§ 22.221(a) (West Supp. 2018). A court of appeals may issue writs against: (1) a judge of a district,
statutory county, statutory probate county, or county court in the court of appeals district; (2) a
judge of a district court who is acting as a magistrate at a court of inquiry under Chapter 52, Code
of Criminal Procedure, in the court of appeals district; (3) an associate judge of a district or county
court appointed by a judge under Chapter 201, Family Code, in the court of appeals district for the
judge who appointed the associate judge; or (4) a situation in which a writ is necessary to protect
the court’s jurisdiction. Id. § 22.221(b).
       Perry, Stern, Rice, and Julye do not qualify as judges under Section 22.221(b); thus, we
lack jurisdiction to issue a writ against them unless the writ is necessary to enforce our jurisdiction.
See In re Bledsoe, 532 S.W.3d 826, 827 (Tex. App.—Texarkana 2017, orig. proceeding)
(mandamus jurisdiction did not extend to other parties outside of Section 22.221(b), such as prison
warden); see also In re Roberson, No. 13-15-00598-CV, 2015 WL 9285850, at *2 (Tex. App.—
Corpus Christi Dec. 21, 2015, orig. proceeding) (mem. op.) (dismissing mandamus proceeding for
lack of jurisdiction over executive director of Texas Department of Criminal Justice, and assistant
and senior wardens). Relator does not have an appeal pending in this Court and he has not
explained how the issuance of a writ against Perry, Stern, Rice, and Julye is otherwise necessary
to enforce this Court’s jurisdiction. Thus, we have no jurisdiction to grant the requested relief with
respect to Perry, Stern, Rice, and Julye.
         Moreover, a writ of prohibition “operates like an injunction issued by a superior court to
control, limit or prevent action in a court of inferior jurisdiction.” Holloway v. Fifth Court of
Appeals, 767 S.W.2d 680, 682 (Tex. 1989). The writ is typically used to “protect the subject
matter of an appeal or to prohibit an unlawful interference with the enforcement of a superior
court’s orders and judgments.” Id. at 683. The writ has three functions: “(1) to prevent
interference by an inferior court while an appeal is pending, (2) to prevent an inferior court from
entertaining a suit that would relitigate controversies which have already been settled, and (3) to
prohibit a trial court’s action when it affirmatively appears that the court lacks jurisdiction.” In re
Cook, 394 S.W.3d 668, 672 (Tex. App.—Tyler 2012, orig. proceeding).
         In this case, a writ of prohibition is not necessary to protect this Court’s jurisdiction. Nor
does the record contain any evidence affirmatively demonstrating Judge Fletcher’s lack of
jurisdiction. Because there is no basis for the issuance of a writ of prohibition, we deny the writ.
See Holloway, 767 S.W.2d at 682–83; see also Cook, 394 S.W.3d at 672.
Opinion delivered December 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)

                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 4, 2019

                                       NO. 12-19-00390-CV



                              IN RE: MICHAEL A. KENNEDY,
                                         Relator
                                           V.

                  HON. PAM FOSTER FLETCHER, DENITA PERRY,
                    T. STERN, COURTNEY RICE, AND E. JULYE
                                  Respondents


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in appellate cause number 12-19-00390-CV and a party
in trial court cause number DCCV17-723-3, pending on the docket of the 349th Judicial District
Court of Anderson County, Texas. Said petition for writ of mandamus having been filed herein
on November 25, 2019, and the same having been duly considered, because it is the opinion of
this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                    3